DOCUMENTS UNDER SEAL
                      Case 5:18-cr-00195-BLF Clear
                                              Document
                                                   Form 5 Filed 10/17/18 Page 1 of
                                                              TOTAL TIME (m ins):
                                                                                     1
                                                                                  04 mins
M AGISTRATE JUDGE                        DEPUTY CLERK                               REPORTER/FTR
M INUTE ORDER                            Lili M. Harrell                           1:54pm - 1:58pm
MAGISTRATE JUDGE                         DATE                                       NEW CASE         CASE NUMBER
Nathanael Cousins                        October 17,2018                                             18-cr-00195 BLF
                                                     APPEARANCES
DEFENDANT                                 AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                     PD.     RET.
Shawn Moore                                        Y        P       Tamara Crepet                          APPT.
U.S. ATTORNEY                             INTERPRETER                             FIN. AFFT              COUNSEL APPT'D
John Bostic                                                                       SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER               DEF ELIGIBLE FOR            PARTIAL PAYMENT
                            Anthony Granados                        APPT'D COUNSEL              OF CJA FEES
                                      PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                            STATUS
                                                                                                             TRIAL SET
       I.D. COUNSEL              ARRAIGNMENT               BOND HEARING           IA REV PROB. or            OTHER
                                                                                  or S/R
       DETENTION HRG             ID / REMOV HRG            CHANGE PLEA            PROB. REVOC.               ATTY APPT
       NH                                                                                                    HEARING
                                                    INITIAL APPEARANCE
        ADVISED                 ADVISED                    NAME AS CHARGED           TRUE NAME:
        OF RIGHTS               OF CHARGES                 IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON               READING W AIVED            W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT                 SUBSTANCE
                                                        RELEASE
      RELEASED           ISSUED                     AMT OF SECURITY         SPECIAL NOTES                PASSPORT
      ON O/R             APPEARANCE BOND            $                                                    SURRENDERED
                                                                                                         DATE:
PROPERTY TO BE POSTED                          CORPORATE SECURITY                      REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                DETAINED          RELEASED       DETENTION HEARING              REMANDED
      FOR             SERVICES                                                 AND FORMAL FINDINGS            TO CUSTODY
      DETENTION       REPORT                                                   W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
    CONSENT                    NOT GUILTY                  GUILTY                   GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                CHANGE OF PLEA              PLEA AGREEMENT           OTHER:
    REPORT ORDERED                                         FILED
                                                       CONTINUANCE
TO:                              ATTY APPT                BOND                    STATUS RE:
12/18/2018                       HEARING                  HEARING                 CONSENT                  TRIAL SET

AT:                              SUBMIT FINAN.              PRELIMINARY           CHANGE OF                STATUS
                                 AFFIDAVIT                  HEARING               PLEA
9:00am                                                      _____________
BEFORE HON.                      DETENTION                  ARRAIGNMENT           MOTIONS                  JUDGMENT &
                                 HEARING                                                                   SENTENCING
Freeman
       TIME W AIVED              TIME EXCLUDABLE            IDENTITY /            PRETRIAL                 PROB/SUP REV.
                                 UNDER 18 § USC             REMOVAL               CONFERENCE               HEARING
                                 3161                       HEARING
                                                ADDITIONAL PROCEEDINGS
Court adopts the recommendation of Pretrial Services and defendant is detained.


                                                                                       DOCUMENT NUMBER:
